Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 11 recites the broad recitation of 1 to 4% weight, and the claim also recites 1.5 to 3% wt which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The term “preferably” is also indefinite in claim 11.
The term “preferably” in claim 14 renders the claim indefinite as it makes the claim unclear if it must be in a gas engine.
Claim 14 is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The term “use” for the lubricating composition without laying out steps of that use is indefinite.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8-9 and 11-14 have been considered but are moot because the new ground of rejection does not rely on any of the reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For arguments which are still relevent the examiner respectfully responds below.
The examiner accepts the presence of unexpected results. The results are not commensurate in scope with the examples which would be providing them. Both the amount and type of the aminic antioxidant are not commensurate in scope.  The amount of the mixture of the two base oils is not commensurate in scope. This is a critical element required for the synergistic effect with the antioxidant. As such unexpected results cannot overcome the current rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum et al (US 2009/0233/21 A1) and Ivancic et al (US 2016/0115418 A1) and Lok et al (US 2004/0094453 A1)
Regarding claims 1, 8-9 and 11-14 Rosenbaum teaches a blend of base oils (abstract) for use in a gas engine (p 58-59).
The base oils are a blend of a Group I base oil and group II base oil, see p 18. The Group I base oil is 20-40% of the composition, the Group II base oil comprises the rest except for additives, see p 54-55. The amount of aromatics is in the range of 30 or less. 
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Other additives known for use in the art are taught for use, see p 59.
Rosenbaum does not specifically state the other additives used in the art, nor their contribution to sulfated ash or TBN.
 Ivancic teaches a lubricant composition (abstract) for use in gas engine (p 1). The lubricant promotes improved oxidation stability, improved deposit control and improved cleanliness, see p 2-4. The lubricant contains:
A. A base oil or mixture of base oils, see p 22. Group I and II base oils are specifically cited for use. See p 29.
B. The composition has two components which add to the TBN of the composition, one adds at least 3 KOH/g (p 55) and one adds a TBN of 0.25 to 4, see p 39. As such the total TBN of the composition is in the range of 4 to 12.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
C. The amount of sulfated is up to 0.9%, see p 78.
D. An antioxidant matching the Markush structure of claims 12-13. See p 57.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the additives of Ivanic in the invention of Rosenbaum. Rosenbaum already calls for use of additives known in the art and the additives of Ivanic provide various benefits to engine cleanliness and antioxidant protection.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCIS C CAMPANELL/Examiner, Art Unit 1771  

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771